Title: To James Madison from Joshua Gilpin, 19 June 1811 (Abstract)
From: Gilpin, Joshua
To: Madison, James


19 June 1811, Philadelphia. Wrote to Barlow some weeks ago soliciting through him “the appointment to a Consular Office, Agency, or some similar object in England.” Has been informed by Barlow that JM expressed himself “in terms which command the utmost respect and gratitude which I can feel.” Hesitates to trouble JM again, but is on the eve of departing for abroad. “It was my intention at the time I wrote to Mr Barlow, to remain in this country probably some time, and to wait here the chance of any object which might occurr.” But his concern for the welfare of his family on the voyage has convinced him “to embark with them in a few days.” Believes that the imminent return of Pinkney and the expected arrival of Foster might create an opportunity for an appointment. Defends his motives for seeking a position and admits that the emolument is a concern “in a country where the expences of life are beyond those here and where public duties of any kind still increase that expence.” As a merchant, has experienced losses during the last four years, but maintains it is the duty of everyone “to submit to those measures which the public interests require.”
